DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Landry et al. (US 2005/0103466), Mansbery (US 2007/0158335), Ueda et al. (US 4,513,189) and Bandholz et al. (US 2010/0213187)  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 4, at least one camera with recognition software in communication with an interior of the compartment; a control system comprising a processor; a user interface device; a voice control application or artificial intelligence software in communication with the processor configured to control the apparatus operating systems; and the processor in communication with or connected to the temperature element, microwave element, camera, the  and the user interface device, the user interface device configured to operate the temperature element, microwave element, or camera, wherein the camera is  configured to display or view a container or a container with a barcode or QR code: to identify a container or a container with a barcode or QR code to provide storage, preservation or cooking data: to determine freshness, expiration date, shelf-life, storage, preservation or cooking conditions for a container: to activate, deactivate or operate the temperature element or microwave element based on the identification and data from the container or container with a barcode or QR code: or to provide related storage, preservation or marketing notices to the user interface device.

 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 5, a user interface device; a voice control application or artificial intelligence software in communication with the processor configured to control the apparatus operating systems; and the processor in communication with or connected to the temperature element, camera, and user interface device, the user interface device configured to operate the temperature element, or camera, wherein the camera is configured to display or view a container or a container with a barcode or QR code; to identify a container or a container with a barcode or QR code to provide storage, preservation or cooking data; to determine freshness, expiration date, shelf-life, storage, preservation or cooking conditions for a container; to activate, deactivate or operate the temperature element or microwave element based on the identification and data from the container or container with a barcode or QR code; or to provide related storage, preservation or marketing notices to the user interface device.
 
 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 8, a user interface device configured with a radio frequency reader in communication with the interior of the compartment; a voice control application or artificial intelligence software in communication with the processor configured to control the apparatus operating systems; and the processor in communication with or connected to the temperature element, a radio frequency reader, and user interface device, the user interface device configured to operate the temperature element, or radio frequency reader, wherein the radio frequency reader is configured to identify and receive storage, preservation or cooking data from a tag or tag with a sensor in communication with a product, food item or container; to determine freshness, expiration date, shelf-life, storage, preservation or cooking conditions for a product, food item or container; to activate, deactivate or operate the temperature element based on the identification and data from the tag or tag with a sensor; or to provide related storage, preservation, cooking or marketing notices to the user interface device.


 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 11, at least one ultraviolet-C light source in communication with an interior of the compartment; at least one camera with recognition software in communication with an interior of the compartment; a control system comprising a processor; a user interface device; a voice control application or artificial intelligence software in communication with the processor configured to control the apparatus operating systems; and the processor in communication with or connected to the ultraviolet-C light source, temperature element, microwave element, camera, and user interface device, the user interface device configured to operate the ultraviolet-C light source, temperature element, microwave element, or camera, wherein the camera is configured to display or view a container or a container with a barcode or QR code; to identify a container or a container with a barcode or QR code to provide storage, preservation or cooking data; to determine freshness, expiration date, shelf-life, storage, preservation or cooking conditions for a container; to activate, deactivate or operate the temperature element or microwave element based on the identification and data from the container or container with a barcode or QR code; or to provide related storage, preservation or marketing notices to the user interface device.

 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 14, at a microwave element comprising a magnetron or solid state microwave system in communication with the compartment; a temperature element comprising a Peltier or solid state device in communication with the compartment configured to cool or heat the compartment; a control system comprising a processor; a user interface device configured with a radio frequency reader in communication with the interior of the compartment; a voice control application or artificial intelligence software in communication with the processor configured to control the apparatus operating systems; and the processor in communication with or connected to the temperature
element, microwave element, a radio frequency reader, and user interface device, the user interface device configured to operate the temperature element, microwave element, or radio frequency reader, wherein the radio frequency reader is configured to identify and receive data from a tag or tag with a sensor; to provide product, food item or container storage, preservation or cooking data; to determine freshness, expiration date, shelf-life, storage, preservation or cooking conditions for a product, food item or container; to activate, deactivate or operate the temperature element or microwave element based on the identification or data received from the tag or tag with a sensor; or to provide related storage, preservation, cooking, or marketing notices to the user interface device.

 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 17, at least one ultraviolet-C light source in communication with the compartment; a control system comprising a processor; a user interface device configured with a radio frequency reader in communication with the interior of the compartment; a voice control application or artificial intelligence software in communication with the processor configured to control the apparatus operating systems; and the processor in communication with or connected to the ultraviolet-C light source, microwave element, a radio frequency reader, and user interface device, the user interface device configured to operate the ultraviolet-C light source, microwave element, or radio frequency reader, wherein the radio frequency reader is configured to identify and receive data from a tag or tag with a sensor in communication with a product, food item or container; to determine freshness, expiration date, shelf-life, storage, preservation or cooking conditions for a product, food item or container; to activate, deactivate or operate the microwave element or ultraviolet-C light source based on the identification and data from the tag or tag with a sensor; or to provide related storage, preservation, cooking or marketing notices to the user interface device.
 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 18, at least one ultraviolet-C light source in communication with the interior of the compartment; at least one camera with recognition software in communication with an interior of the compartment; a control system comprising a processor; a user interface device; a voice control application or artificial intelligence software in communication with the processor configured to control the apparatus operating systems; and the processor in communication with or connected to the ultraviolet-C light source, camera, and user interface device, the user interface device configured to operate the ultraviolet-C light source and camera, wherein the camera is configured to display or view a container or a container with a barcode or QR code; to identify a container or a container with a barcode or QR code to provide storage, preservation or cooking data; to determine freshness, expiration date, shelf-life, storage, preservation or cooking conditions for a container; to activate, deactivate or operate the temperature element or microwave element based on the identification and data from the container or container with a barcode or QR code; or to provide related storage, preservation or marketing notices to the user interface device.


 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 20, a microwave element comprising a magnetron or solid state microwave system in communication with the compartment; a temperature element comprising a Peltier or solid state device in communication with the compartment configured to cool or heat the compartment; at least one ultraviolet-C light source in communication with the interior of the refrigerator-microwave compartment; a control system comprising a processor; a user interface device configured with a radio frequency reader in communication with the interior of the compartment; a voice control application or artificial intelligence software in communication with the processor configured to control the apparatus operating systems; and the processor in communication with or connected to the ultraviolet-C light source, temperature element, microwave element, a radio frequency reader, and user interface device.


Examiner’s Comment
 	(1) Landry et al. discloses a multi-function apparatus having a refrigerator microwave compartment having a microwave device and/or electric  resistive element  (para.0033), a refrigeration element (para.0032), a user interface device, a control system (para.0041). Bhogal et al. teaches a camera for the refrigerator microwave compartment (para.0059) that configured to allow user to display the interior of the compartment. However, Landry et al. and Bhogal in combination with prior art of record fail to teach the above recited claim limitations. 
 	(2) The amendment to drawings, specification and claims overcome 35 USC 112 rejections, drawing objections and specification objections. Thus, 35 USC 112 rejections, drawing objections and specification objections have been withdrawn.  


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIMMY CHOU/Primary Examiner, Art Unit 3761